Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 12 November 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Head Quarters 12th Novemr 1782
                  
                  I had the honor of receiving your Excellency’s letter from Bolton in due time.  The packet for the Minister of France which accompanied it was forwarded immediately.
                  We have no intelligence of the actual evacuation of Charles town, but from some circumstances which have appeared in the New York Paper of the 5th instant, I think it probable that that event has taken place.  The moment I receive any information that may be depended on, I shall transmit it.  I have the honor to be Your Excellency’s Most obt Serv.
                  
                     Go: Washington
                     
                  
               